Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2022

                                      No. 04-22-00010-CV

                                        Brian A. JONES,
                                            Appellant

                                                v.

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                 Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2017CV04875
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due on August 10, 2022. When we granted Appellee’s
first motion for an extension of time to file the brief, we set the brief due on September 9, 2022.
See TEX. R. APP. P. 38.6(b), (d). Before the once-extended due date, Appellee filed an
unopposed second motion for a 30-day extension of time to file the brief.
       Appellee’s motion is granted. Appellee’s brief is due on October 9, 2022. Further
requests for extension of time will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court